Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 1, 2021

                                        No. 04-21-00210-CV

                              Randy RUSTON and Amanda Ruston,
                                        Appellants

                                                  v.

                                     JUMP ENTERPRISES,
                                          Appellee

                         From the County Court, Atascosa County, Texas
                                     Trial Court No. 4696
                            Honorable Bob Brendel, Judge Presiding

                                           ORDER

        On April 16, 2021, appellants filed a statement of inability to afford payment of court
costs in the trial court. See TEX. R. CIV. P. 145(a). The clerk’s record does not contain an order
from the trial court overruling appellants’ statement, and nothing in our records indicates the
court conducted a hearing on that issue. See id. R. 145(f)(5), (6) (party who files a statement of
inability to pay “may not be required to pay costs without an oral evidentiary hearing” and an
order “supported by detailed findings”). On May 7, 2021, the trial court signed a final judgment,
and on May 13, 2021, appellants filed a notice of appeal from that order.

         On May 27, 2021, the court reporter filed a letter in this court contesting appellants’
statement of inability to afford payment of court costs, and the clerk of this court forwarded the
court reporter’s letter to the trial court for further proceedings on that issue. See id. R. 145(f)(3).
In response to an inquiry from this court, the trial court clerk confirmed that the court reporter’s
contest has been filed, but that no hearing is currently set. We therefore ORDER the trial court
to hold an evidentiary hearing on the court reporter’s contest and issue a written ruling on that
contest—including, if applicable, any findings required by Texas Rule of Civil Procedure
145(f)(6)—by August 2, 2021. We further ORDER the trial court to notify this court of the date
of the hearing within 5 days of the date the hearing is set. Finally, we ORDER the district clerk
and court reporter to file supplemental clerk’s and reporter’s records in this court within five
days of the hearing, which shall include: (1) a transcription of the hearing and copies of any
documentary evidence admitted; (2) the trial court’s written ruling on the court reporter’s contest
to appellants’ statement of inability to afford payment of court costs; and (3) if applicable, the
trial court’s “detailed findings” under Texas Rule of Civil Procedure 145(f)(6).
                                              _________________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court